Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 1, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-29 and 93 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 06-01-2022. No claims have been added or canceled by Applicants’ amendment filed 06-01-2022. 

Applicant's election without traverse of Group I, claims 1-29 and 93, directed to a method of reading information stored in nucleic acid sequences; and the election of Species without traverse as follows: 
Species (A): further comprising using the identifier library to map the selected sequence to one of the symbol positions (claim 2), 
Species (B): wherein the at least one nanopore channel is formed within a solid-state membrane (claim 8),
Species (C): further comprising, prior to reading an identifier nucleic acid molecules, ligating the at least one identifier nucleic acid (claim 9),
Species (D): wherein at least one unique impedance signature comprises the agent signature (claim 14),
Species (E): wherein the enzyme is a polymerase (claim 17), and
Species (F): wherein each identifier nucleic acid molecule in the pool is representative of the symbol value of the corresponding respective symbol position within the string of symbols (claim 93), in the reply filed on March 19, 2021 was previously acknowledged.  

Claims 7, 10, 11 and 13-28 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 1-6, 8, 9, 12, 29 and 93 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representative Alexander August on May 5, 2022, where the background of the invention, and potential amendments to the claims were discussed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed March 19, 2021 is a CON of US Patent Application 16/532,077, filed August 5, 2019; which claims the benefit of US Provisional Patent Application 62/714,557, filed August 3, 
2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 1, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Double Patenting
The provisional rejection of claims 1-6, 8, 9, 12, 29 and 93 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 93-116 of copending US Patent Application No. 16/532,077;
(ii)	Claims 18-47 of copending US Patent Application No. 17/069,420;
(iii)	Claims 1, 3, 4, 8, 10, 13, 14, 16, 19-28, 34, 36, 37, 41, 45, 46, 48, 54, 62 and 63 of copending US Patent Application No. 17/012,909;
(iv)	Claims 93-116 of copending US Patent Application No. 16/532,077;
(v)	Claims 51-70 of copending US Patent Application No. 16/847,064;
(vi)	Claims 1-68 of copending US Patent Application No. 17/206,803; and
(vii)	Claims 138-142, 146-155, 157-159 and 162-164 of copending US Patent Application No. 16/872,129 for the reasons of record.

Response to Arguments
In the reply filed June 1, 2022, Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Applicant requested that the Double Patenting rejections be held in abeyance. Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-6, 8, 9, 12, 29 and 93 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “the obtained identifier nucleic acid molecules” in lines 9-10. There is insufficient antecedent basis for the term “the obtained identifier nucleic acid molecules” because claim 1, line 3 recites the term “a pool of identifier nucleic acid molecules”; and line 4 recites the term “each individual identifier nucleic acid molecule”.
Claim 1 is indefinite for the recitation of the term “the identifier nucleic acid sequences” in lines 12-13. There is insufficient antecedent basis for the term “the identifier nucleic acid sequences” because claim 1, line 7 recites the term “a subset of identifier nucleic acid sequences”. The Examiner suggests that Applicant amend the claim to recite, for example, “performing a matching operation comparing the read sequences with the subset of identifier nucleic acid sequences”.
Claim 1 is indefinite for the recitation of the term “approximates” in line 17 because the term “approximates” is a relative term that renders the claims indefinite. The term “approximates” is not defined by the claim, and the Specification does not provide a standard for ascertaining the requisite amount of approximation that qualifies as an approximation of the read sequence of any length (e.g., approximates the read sequence at 99%, 90%, 50%, 10%, and/or 1%; a 1 base difference in a 20-mer sequence, a 4 base difference in a 10-mer sequence, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “likely” in line 3 because the term “likely” is a relative term that renders the claims indefinite. The term “likely” is not defined by the claim, and the Specification does not provide a standard for ascertaining how likely the selected sequences are to correspond to the sequences of identifier nucleic acid molecules is the pool, such that selected sequences are determined to correspond to identifier nucleic acid sequences (e.g., 99%, 90%, 50%, 10%, and/or 1% likely), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claims 2, 4--6, 8, 9, 12, 29 and 93 are indefinite insofar as they ultimately depend from claim 1.
	
Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 06-01-2022.

The rejection of claims 1-5, 9, 29 and 93 is maintained, and claim 8 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Owen (US Patent Application Publication No. 20190271032, published September 5, 2019; PCT filed July 21, 2017; PCT published January 25, 2018; effective filing date July 22, 2016) as evidenced by Dunbar et al. (US Patent Application No. 20130233709, published September 12, 2013; priority date July 20, 2011); and Erciyes, K. (Computational Biology, 2015, 23, Ed. A. Dress, 1-133).
Regarding claims 1-3, 29 and 93, Owen teaches a method for the amplification of nucleic acid sequences, and the identification of target nucleic acid sequences using primers containing locked nucleic acids for tracing a product to its origin (interpreting nucleic acid sequences as identifier nucleic acid molecules that store digital information, claim 1) (Abstract). Owen teaches a method of tracing a product to its origin, the method comprising: (a) providing a product to which at least one nucleic acid sequence has been incorporated (interpreted as a pool of identifier nucleic acid molecules), wherein the at least one nucleic acid sequence is flanked by a first primer site and a second primer site; (b) optionally recovering the at least one nucleic acid sequence from the product; (c) amplifying the at least one nucleic acid sequence by high fidelity amplification comprising thermocycling using a first primer complimentary to the first primer site, and a second primer complementary to the second primer site (interpreted as read sequences comprising component nucleic acid molecules, and nucleic acid sequences or primers that approximates or matches the read sequence); (d) identifying the at least one nucleic acid sequence amplified in step (c), wherein the sequence and/or length of the at least one nucleic acid sequence identified in step (d) is indicative of the origin of the product (interpreting the nucleic acid sequences as comprising a plurality of component nucleic acid molecules that corresponds to a symbol value and a symbol position (e.g., A, G, T, U) in a string of symbols; capable of encoding any string of symbols having length L; interpreting sequencing as reading an identifier nucleic acid molecule; identifying based on the read sequence, a set of candidate identifier sequences; interpreting the sequence or length as an assigned score; selecting one candidate identifier nucleic acid sequence based on a score; interpreting L as a score and a distance metric, claims 1 and 29) (paragraph [0014]). Owen teaches that complementarity can be “partial” in which only some of the nucleotide bases are matched according to the base pairing rules, or there can be “complete” or “total” complementarity between the nucleic acid strands when all of the bases are matched according to base-pairing rules (interpreted as component nucleic acid molecule having a sequence that approximates or exactly matches the read sequence, claim 1) (paragraph [0104], lines 6-11). Owen teaches in Figure 8 a schematic representation of: (a) a target nucleic acid sequence, whereby the sequence of nucleotides is indicative of origin (interpreted as corresponding to an entry in the identifier library) (unikey-tag 1 system); and (b) a target nucleic acid whereby the length of the target sequence is indicative of origin (interpreted as corresponding to an entry in the identifier library) (unikey-tag 2 system); that in unikey-tag system (a), each letter L in the codeword string n is encoded by ≥1 molecules (l≥1) (interpreted as candidate identifier nucleic acid sequences, and interpreting a codeword string as a symbol value corresponding to a position), and n is decoded by sequencing; and that in the unikey-tag 2 system (b), each primer pair encodes a particular letter LA, LB, LC, and the position of L in a string n is determined by the length of v which is variable, such that the codeword n is decoded by ATD PCR amplification and product length by separation (interpreting n and L as a symbol value and a symbol position; component nucleic acid molecules; assigning a score; mapping a selected sequence to a symbol position within a string; and interpreting a codeword string as the presence of a symbol value corresponding to a position, claims 1, 2 and 93) (paragraph [0026]). Owen teaches that given that the maximum fragment size resolution on a polyacrylamide gel is about 2 bp, and assuming a maximum taggant length of 100 bp, and forward and reverse primer lengths of 20 bp, the maximum number of different positions that any particular symbol can occupy is 30, wherein the presence of a product for a particular primer pair indicates the symbol type, and the size of each product band (e.g., migration distance) determines the position of each letter in the codeword (interpreted as a string of symbols; sequences in an identifier library; subset of identifier nucleic acids; assigning a score; mapping selected sequences; and determining additional symbol positions, claims 1-3) (paragraphs [0204]). Owen teaches that the number of amplification reactions required for the unikey-tag 2 system is equal to the alphabet size, such that because each set L is identified with a pair of LNA primers that is unique to that position and letter using ATD PCR, such that each additional letter increases the layering depth requires only one additional screening reaction to decode (interpreted as determining additional symbol positions, claim 3) (paragraph [0206]). Owen teaches in Example 7, molecular taggant technology for tracing counterfeit pharmaceuticals, wherein the unikey taggants and ATD PCR with LNA primers are suitable for deep layering applications such as supply chain tracing in the pharmaceutical industry, such that the capacity to screen billions of taggants simultaneously allows tagged product precursors to be mixed and decoded from the final product in one reaction as illustrated in Figure 1, wherein the taggants can contain product information such as expiry date, manufacturer, manufacturing facility, batch number, etc. and/or the taggants can encode a unique serial number that is used to look up product information on a centralized database (interpreted as digital information; interpreting product information as assigning a score; and determining additional symbol positions, claims 1 and 3) (paragraph [0286]). Owen teaches in Table 3, the Hamming(8,4,4) crumb library used to encode taggants used in Series 2 experiments (interpreted as a pool of identifier nucleic acid molecules (paragraph [0185]. Owen teaches that the unikey-tag 1 system was tested for labelling pharmaceuticals, wherein Series Ham(8,4,4) encoded taggants shown in Table 4 (interpreted as an identifier library; and subset of identifier nucleic acids) were used to label five commonly counterfeited drugs including Riamet, Isoniazid, Amoxicillin, clavulanic acid, and Cialis, such that different dsDNA taggants were mixed into the drugs at different concentrations, wherein multiple taggants were used to label the drugs to simulate multiple precursor labelling as shown in Figure 1, the taggants were recovered, sequenced, and decoded using the direct PCR protocols described previously for Example 1 tracing experiments (interpreting decoding as mapping a selected sequence to a symbol position within a string; determining additional symbol positions; and interpreting a codeword string as the presence or absence of a symbol value corresponding to a position, claims 2, 3 and 93) (paragraph [0287]). Owens teaches that the write process for DNA storage maps digital data into DNA nucleotide sequences, synthesizes the corresponding DNA molecules, and stores them away, such that reading the data involves sequencing the DNA molecules and decoding the information back to the original digital data (interpreted as decoding digital information stored in nucleic acid sequences; and interpreting mapping as identifying, such that the identifier nucleic acid sequence comprises a component sequence that corresponds to the read sequence, claims 1 and 2) (paragraph [0290]). Owen teaches a set of nucleotides {A, C, G, T} is respectively mapped to any combination of a set of binary numbers {00, 01, 10, 11} such that the string of nucleotides GATTACA would encode the binary string 100011111000100 (interpreting the binary string as storing digital information in a string of symbols; and assigning a score to each set of candidate identifier nucleic acid sequences, wherein the score is representative of how similar the sequences are to the identifier nucleic acid molecule comprising a sequence that corresponds to the read sequence, claims 1 and 2) (paragraph [0066]). Owen teaches that oligonucleotide taggants were suspended in a fixing solution and deposited onto the surface of ammunition cartridges, such that for the Series 1 and Series 2 experiments, cartridges were marked with each of 20 taggants given in Example 1, or 10 taggants given in Table 3, respectively (interpreting marking with taggants as assigning a score; and a set of candidate identifier molecules); the marked ammunition was fired at a target; and taggants were recovered and tested from: (i) the hand of the shooter, (ii) firearm, (iii) ammunition casing, (iv) bullet entry point, and (v) recovered bullet; then samples were prepared, sequenced and decoded, such that the ammunition was traced as shown in Figure 19(a-e) including the probability of correct identification as a function of record rank (interpreting the sequencing and decoding of taggants as identifying candidate identifier molecules; assigning a probability score; and selecting, based on the scores, one of the set of candidate identifier nucleic acid sequences, claim 1) (paragraphs [0251]; [0261]; and [0270], lines 1-6). Owen teaches that samples were prepared and sequenced according to the ID, 96 PCR barcoding protocol for amplicons, such that in all UniKey-Tag 1 experiments, sequencing was carried out using flow cells, and samples were decoded with the Needleman-Wunsch algorithm modified for semi-global sequence alignment (interpreting the Needleman-Wunsch algorithm to encompass assigning a score to each set of candidate identifier nucleic acid sequences, wherein the score is representative of how similar the sequences are to the identifier nucleic acid molecule; and selecting a candidate identifier based on scores) (paragraph [0261]), wherein the Needleman-Wunsch algorithm compares the optimal alignment A between two sequences X and Y, wherein the algorithm assigns a score for each character comparison and a match is given a score of , a mismatch a , and an indel , wherein to find the optimal alignment, the highest score is selected as evidenced by Erciyes (pg. 116, last full paragraph; last partial paragraph; and pgs. 117-118). Owen teaches that each of the two or more target nucleic acid sequences can have a different nucleic acid sequence, wherein the step of identifying the amplified two or more target nucleic acid sequences by sequencing; and/or each of the two or more target nucleic acid sequences can have a different length, allowing the amplified targets to be identified by sequences by size discriminations; and that the presence of the target nucleic acid sequence is verified by the presence of an amplicon having a size that corresponds to the length of the target nucleic acid sequences, as determined by comparison to the adjacent markers (interpreted as performing a matching operation comparing the read sequence with the identifier nucleic acid sequences; and interpreting amplicon comparison of length as a distance metric, claims 1 and 29) (paragraph [0138]). Owens teaches that the identity of the target nucleic acid sequences is determined by sequencing the amplicons from the amplification reaction and verifying the presence of an amplicon that has the same sequence as the target sequence; and that suitable means of sequencing amplicons are familiar to those skilled in the art including, for example, next generation “sequencing by synthesis” and nanopore sequencing, wherein the two or more amplicons can be identified by sequencing and/or by size (interpreted as performing a matching operation; identifying a candidate nucleic acid sequence comprising a component that exactly matches the read sequence; and assigning a score representative of the degree of matching; selecting; and interpreting nanopore sequencing to include applying an electric field, at least one nanopore channel, and a solid state membrane; and interpreting identification by size as a distance measurement, claims 1, 6, and 8) (paragraphs [0141]-[0142]). Owen teaches that the results of the ammunition tracing experiments are shown in Figures 19A-E, wherein Fig. 19A shows the frequency that the expected DNA trace was detected and (E) shows the probability of correct identification as a function of record rank; and that the results for Pr(Rank=ES) given in (E) including predictive non-linear regression (NLR) modes for aggregated case, entry and bullet samples, wherein rank 1 (R1) value, for example, is the confidence that the highest ranked record, in a sample where multiple records are detected, correctly identifies the ammunition used in that particular trial, such that rank 1 (R1) record correctly identified the ammunition cartridge used in a particular trial on 97% and 100% for the 9 mm and .207 caliber firearms respectively (interpreted as performing a matching operation; identifying a set of candidate identifier nucleic acid sequences that approximates or exactly matches a read sequence; assigning a score representative of the degree of matching between the respective sequence of the candidate identifier nucleic acid sequences and the read sequence; and a score representative of the degree of matching the respective sequence of the set of candidate identifiers and the read sequence, claim 1) (paragraphs [0270]; [0272]; and Figure 19). Owens teaches in Figure 15 a diagram showing how Hamming(8,4,4) encoded fragments were prepared for Series 2 experiments, and candidate codewords were selected after screening for high complementarity against the Kingdom Metazoa and for CG-rich regions (interpreted as selecting, claim 1) (paragraph [0033]; and Figure 15).
Regarding claims 4, 5 and 8, Owen teaches that suitable means of sequencing amplicons include Sanger sequencing, next-generation “sequencing-by-synthesis” and nanopore sequencing (interpreted as nanopore sequencing and sequencing-by-synthesis, claim 4) (paragraph [0141]), wherein nanopore sequencing comprises translating a nucleic acid molecule through at least one nanopore channel by application of an electric field, and measuring impedance as evidenced by Dunbar et al. (Abstract; and paragraphs [0110]; and [0116]). 
Regarding claim 9, Owen teaches in Figure 3, that LNA-primers can be used to decrease letter length (l) and therefore increase the codeword string length (n) in primer site encoded systems (unikey-tag 21) (interpreting each codeword in the string as identifier molecules ligated before reading, claim 9) (paragraph [0021], lines 1-3; and Figure 3). Owens teaches that during PCR (interpreted as before reading), ssDNA fragments are cooled to allow primers to bind to the exposed strands, such that in conventional PCR (b) primer-fragment and fragment-fragment annealing occurs at room temperature, which results in cross-fragment priming, cross-fragment hybridization, and non-specific hybrid fragment annealing and elongation (interpreted as ligating at least one identifier nucleic acid molecule to a second identifier nucleic acid molecule, claim 9) (paragraph [0022], lines 1-14).
Owen does not specifically exemplify a unique impedance signature (instant claim 6); a solid-state membrane (instant claim 8); or translocating at a rate greater than 1k bases per second (instant claim 12).
Owen meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Please see the discussion below for Applicants’ arguments filed June 1, 2022 regarding the 35 USC 102 and 35 USC 103 rejections.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 06-01-2022.

The rejection of claims 1-6, 8, 9, 12, 29 and 93 is maintained under 35 U.S.C. 103 as being unpatentable over Owen (US Patent Application Publication No. 20190271032, published September 5, 2019; PCT filed July 21, 2017; PCT published January 25, 2018; effective filing date July 22, 2016) in view of Morin et al. (US Patent Application Publication No. 20160258939, published September 8, 2016) as evidenced by Dunbar et al. (US Patent Application No. 20130233709, published September 12, 2013; priority date July 20, 2011); Erciyes, K. (Computational Biology, 2015, 23, Ed. A. Dress, 1-133)
Regarding claims 1-3, 29 and 93, Owen teaches a method for the amplification of nucleic acid sequences, and the identification of target nucleic acid sequences using primers containing locked nucleic acids for tracing a product to its origin (interpreting nucleic acid sequences as identifier nucleic acid molecules that store digital information, claim 1) (Abstract). Owen teaches a method of tracing a product to its origin, the method comprising: (a) providing a product to which at least one nucleic acid sequence has been incorporated (interpreted as a pool of identifier nucleic acid molecules), wherein the at least one nucleic acid sequence is flanked by a first primer site and a second primer site; (b) optionally recovering the at least one nucleic acid sequence from the product; (c) amplifying the at least one nucleic acid sequence by high fidelity amplification comprising thermocycling using a first primer complimentary to the first primer site, and a second primer complementary to the second primer site (interpreted as read sequences comprising component nucleic acid molecules, and nucleic acid sequences or primers that approximates or matches the read sequence); (d) identifying the at least one nucleic acid sequence amplified in step (c), wherein the sequence and/or length of the at least one nucleic acid sequence identified in step (d) is indicative of the origin of the product (interpreting the nucleic acid sequences as comprising a plurality of component nucleic acid molecules that corresponds to a symbol value and a symbol position (e.g., A, G, T, U) in a string of symbols; capable of encoding any string of symbols having length L; interpreting sequencing as reading an identifier nucleic acid molecule; identifying based on the read sequence, a set of candidate identifier sequences; interpreting the sequence or length as an assigned score; selecting one candidate identifier nucleic acid sequence based on a score; interpreting L as a score and a distance metric, claims 1 and 29) (paragraph [0014]). Owen teaches that complementarity can be “partial” in which only some of the nucleotide bases are matched according to the base pairing rules, or there can be “complete” or “total” complementarity between the nucleic acid strands when all of the bases are matched according to base-pairing rules (interpreted as component nucleic acid molecule having a sequence that approximates or exactly matches the read sequence, claim 1) (paragraph [0104], lines 6-11). Owen teaches in Figure 8 a schematic representation of: (a) a target nucleic acid sequence, whereby the sequence of nucleotides is indicative of origin (interpreted as corresponding to an entry in the identifier library) (unikey-tag 1 system); and (b) a target nucleic acid whereby the length of the target sequence is indicative of origin (interpreted as corresponding to an entry in the identifier library) (unikey-tag 2 system); that in unikey-tag system (a), each letter L in the codeword string n is encoded by ≥1 molecules (l≥1) (interpreted as candidate identifier nucleic acid sequences, and interpreting a codeword string as a symbol value corresponding to a position), and n is decoded by sequencing; and that in the unikey-tag 2 system (b), each primer pair encodes a particular letter LA, LB, LC, and the position of L in a string n is determined by the length of v which is variable, such that the codeword n is decoded by ATD PCR amplification and product length by separation (interpreting n and L as a symbol value and a symbol position; component nucleic acid molecules; assigning a score; mapping a selected sequence to a symbol position within a string; and interpreting a codeword string as the presence of a symbol value corresponding to a position, claims 1, 2 and 93) (paragraph [0026]). Owen teaches that given that the maximum fragment size resolution on a polyacrylamide gel is about 2 bp, and assuming a maximum taggant length of 100 bp, and forward and reverse primer lengths of 20 bp, the maximum number of different positions that any particular symbol can occupy is 30, wherein the presence of a product for a particular primer pair indicates the symbol type, and the size of each product band (e.g., migration distance) determines the position of each letter in the codeword (interpreted as a string of symbols; sequences in an identifier library; subset of identifier nucleic acids; assigning a score; mapping selected sequences; and determining additional symbol positions, claims 1-3) (paragraphs [0204]). Owen teaches that the number of amplification reactions required for the unikey-tag 2 system is equal to the alphabet size, such that because each set L is identified with a pair of LNA primers that is unique to that position and letter using ATD PCR, such that each additional letter increases the layering depth requires only one additional screening reaction to decode (interpreted as determining additional symbol positions, claim 3) (paragraph [0206]). Owen teaches in Example 7, molecular taggant technology for tracing counterfeit pharmaceuticals, wherein the unikey taggants and ATD PCR with LNA primers are suitable for deep layering applications such as supply chain tracing in the pharmaceutical industry, such that the capacity to screen billions of taggants simultaneously allows tagged product precursors to be mixed and decoded from the final product in one reaction as illustrated in Figure 1, wherein the taggants can contain product information such as expiry date, manufacturer, manufacturing facility, batch number, etc. and/or the taggants can encode a unique serial number that is used to look up product information on a centralized database (interpreted as digital information; interpreting product information as assigning a score; and determining additional symbol positions, claims 1 and 3) (paragraph [0286]). Owen teaches in Table 3, the Hamming(8,4,4) crumb library used to encode taggants used in Series 2 experiments (interpreted as a pool of identifier nucleic acid molecules (paragraph [0185]. Owen teaches that the unikey-tag 1 system was tested for labelling pharmaceuticals, wherein Series Ham(8,4,4) encoded taggants shown in Table 4 (interpreted as a pool of identifier nucleic acid molecules; an identifier library; and subset of identifier nucleic acids) were used to label five commonly counterfeited drugs including Riamet, Isoniazid, Amoxicillin, clavulanic acid, and Cialis, such that different dsDNA taggants were mixed into the drugs at different concentrations, wherein multiple taggants were used to label the drugs to simulate multiple precursor labelling as shown in Figure 1, the taggants were recovered, sequenced, and decoded using the direct PCR protocols described previously for Example 1 tracing experiments (interpreting decoding as mapping a selected sequence to a symbol position within a string; determining additional symbol positions; and interpreting a codeword string as the presence or absence of a symbol value corresponding to a position, claims 2, 3 and 93) (paragraph [0287]). Owens teaches that the write process for DNA storage maps digital data into DNA nucleotide sequences, synthesizes the corresponding DNA molecules, and stores them away, such that reading the data involves sequencing the DNA molecules and decoding the information back to the original digital data (interpreted as decoding digital information stored in nucleic acid sequences; and interpreting mapping as identifying, such that the identifier nucleic acid sequence comprises a component sequence that corresponds to the read sequence, claims 1 and 2) (paragraph [0290]). Owen teaches a set of nucleotides {A, C, G, T} is respectively mapped to any combination of a set of binary numbers {00, 01, 10, 11} such that the string of nucleotides GATTACA would encode the binary string 100011111000100 (interpreting the binary string as storing digital information in a string of symbols; and assigning a score to each set of candidate identifier nucleic acid sequences, wherein the score is representative of how similar the sequences are to the identifier nucleic acid molecule comprising a sequence that corresponds to the read sequence, claims 1 and 2) (paragraph [0066]). Owen teaches that oligonucleotide taggants were suspended in a fixing solution and deposited onto the surface of ammunition cartridges, such that for the Series 1 and Series 2 experiments, cartridges were marked with each of 20 taggants given in Example 1, or 10 taggants given in Table 3, respectively (interpreting marking with taggants as assigning a score; and a set of candidate identifier molecules); the marked ammunition was fired at a target; and taggants were recovered and tested from: (i) the hand of the shooter, (ii) firearm, (iii) ammunition casing, (iv) bullet entry point, and (v) recovered bullet; then samples were prepared, sequenced and decoded, such that the ammunition was traced as shown in Figure 19(a-e) including the probability of correct identification as a function of record rank (interpreting the sequencing and decoding of taggants as identifying candidate identifier molecules; assigning a probability score; and selecting, based on the scores, one of the set of candidate identifier nucleic acid sequences, claim 1) (paragraphs [0251]; [0261]; and [0270], lines 1-6). Owen teaches that samples were prepared and sequenced according to the ID, 96 PCR barcoding protocol for amplicons, such that in all UniKey-Tag 1 experiments, sequencing was carried out using flow cells, and samples were decoded with the Needleman-Wunsch algorithm modified for semi-global sequence alignment (interpreting the Needleman-Wunsch algorithm to encompass assigning a score to each set of candidate identifier nucleic acid sequences, wherein the score is representative of how similar the sequences are to the identifier nucleic acid molecule; and selecting a candidate identifier based on scores, claim 1) (paragraph [0261]), wherein the Needleman-Wunsch algorithm compares the optimal alignment A between two sequences X and Y, wherein the algorithm assigns a score for each character comparison and a match is given a score of , a mismatch a , and an indel , wherein to find the optimal alignment, the highest score is selected as evidenced by Erciyes (pg. 116, last full paragraph; last partial paragraph; and pgs. 117-118). Owen teaches that each of the two or more target nucleic acid sequences can have a different nucleic acid sequence, wherein the step of identifying the amplified two or more target nucleic acid sequences by sequencing; and/or each of the two or more target nucleic acid sequences can have a different length, allowing the amplified targets to be identified by sequences by size discriminations; and that the presence of the target nucleic acid sequence is verified by the presence of an amplicon having a size that corresponds to the length of the target nucleic acid sequences, as determined by comparison to the adjacent markers (interpreted as performing a matching operation comparing the read sequence with the identifier nucleic acid sequences; and interpreting amplicon comparison of length as a distance metric, claims 1 and 29) (paragraph [0138]). Owens teaches that the identity of the target nucleic acid sequences is determined by sequencing the amplicons from the amplification reaction and verifying the presence of an amplicon that has the same sequence as the target sequence; and that suitable means of sequencing amplicons are familiar to those skilled in the art including, for example, next generation “sequencing by synthesis” and nanopore sequencing, wherein the two or more amplicons can be identified by sequencing and/or by size (interpreted as performing a matching operation; identifying a candidate nucleic acid sequence comprising a component that exactly matches the read sequence; and assigning a score representative of the degree of matching; selecting; and interpreting nanopore sequencing to include applying an electric field, at least one nanopore channel, and a solid state membrane; and interpreting identification by size as a distance measurement, claims 1, 6, and 8) (paragraphs [0141]-[0142]). Owen teaches that the results of the ammunition tracing experiments are shown in Figures 19A-E, wherein Fig. 19A shows the frequency that the expected DNA trace was detected and (E) shows the probability of correct identification as a function of record rank; and that the results for Pr(Rank=ES) given in (E) including predictive non-linear regression (NLR) modes for aggregated case, entry and bullet samples, wherein rank 1 (R1) value, for example, is the confidence that the highest ranked record, in a sample where multiple records are detected, correctly identifies the ammunition used in that particular trial, such that rank 1 (R1) record correctly identified the ammunition cartridge used in a particular trial on 97% and 100% for the 9 mm and .207 caliber firearms respectively (interpreted as performing a matching operation; identifying a set of candidate identifier nucleic acid sequences that approximates or exactly matches a read sequence; assigning a score representative of the degree of matching between the respective sequence of the candidate identifier nucleic acid sequences and the read sequence; and a score representative of the degree of matching the respective sequence of the set of candidate identifiers and the read sequence, claim 1) (paragraphs [0270] [0272]; and Figure 19). Owens teaches in Figure 15 a diagram showing how Hamming(8,4,4) encoded fragments were prepared for Series 2 experiments, and candidate codewords were selected after screening for high complementarity against the Kingdom Metazoa and for CG-rich regions (interpreted as selecting, claim 1) (paragraph [0033]; and Figure 15). 
Regarding claims 4, 5 and 8, Owen teaches that suitable means of sequencing amplicons include Sanger sequencing, next-generation “sequencing-by-synthesis” and nanopore sequencing (interpreted as nanopore sequencing and sequencing-by-synthesis, claim 4) (paragraph [0141]), wherein nanopore sequencing comprises translating a nucleic acid molecule through at least one nanopore channel by application of an electric field, and measuring impedance as evidenced by Dunbar et al. (Abstract; and paragraphs [0110]; and [0116]). 
Regarding claim 9, Owen teaches in Figure 3, that LNA-primers can be used to decrease letter length (l) and therefore increase the codeword string length (n) in primer site encoded systems (unikey-tag 21) (interpreting each codeword in the string as identifier molecules ligated before reading, claim 9) (paragraph [0021], lines 1-3; and Figure 3). Owens teaches that during PCR (interpreted as before reading), ssDNA fragments are cooled to allow primers to bind to the exposed strands, such that in conventional PCR (b) primer-fragment and fragment-fragment annealing occurs at room temperature, which results in cross-fragment priming, cross-fragment hybridization, and non-specific hybrid fragment annealing and elongation (interpreted as ligating at least one identifier nucleic acid molecule to a second identifier nucleic acid molecule, claim 9) (paragraph [0022], lines 1-14). 
Owen does not specifically exemplify a unique impedance signature (instant claim 6); a solid-state membrane (instant claim 8); or translocating at a rate greater than 1k bases per second (instant claim 12).
Regarding claims 6, 8 and 12, Morin et al. teach methods for detecting a target molecule or particle suspected to be in a sample, comprising: (a) contacting the sample with (i) a fusion molecule comprising a ligand capable of binding to the target molecule and a binding domain, and (ii) a polymer scaffold comprising at least one binding motif to which the binding domain is capable of binding; (b) loading the polymer into the device comprising a pore, and a sensor configured to identify objects passing through the pore; and (c) determining, with the sensor, whether the fusion molecule or particle bound to the binding motif is bound to the target molecule or particle, thereby detecting the presence of the target molecule or particle in the sample (interpreted as detecting component nucleic acid sequences, claims 1, 5, and 6) (Abstract). Morin et al. teach multiplexing capability of the technology by including different binding motifs in the polymer scaffold; and that molecular detection including target molecule detection, quantification and measurement can be carried out in a multiplexed manner, greatly increasing its efficiency (interpreted as multiplexing using the identifier nucleic acids) (paragraphs [0035]; [0062]; and [0063]). Morin et al. teach the insertion of biological nanopores into solid-state nanopores to form a hybrid pore that can be used in either or both pores in the two-pore method, such that the biological pore can increase the sensitivity of the ionic current measurements, and is useful when only single-stranded polynucleotides are captured and controlled in the two-pore device such as for sequencing (interpreted nanopore sequencing; a channel with a solid-state membrane, claim 8) (paragraph [0144]). Morin et al. teach nanopore instrumentation uses a sensitive voltage-claim amplifier to apply a voltage V across the pore while measuring the ionic current through the open pore (Fig. 6A), such that when a single charged molecule such as dsDNA is captured and driven through the pore by electrophoresis (Fig. 6B), the measured current shifts, wherein the shift amount and duration are used to characterize the event (interpreted as measured impedance values) (paragraph [0172]; and Figure 6). Owen teaches that the DNA experiment shown in Figures 6A-6C, the single nanopore is fabricated in silicon nitride (SiN) substrate in a 40 nm diameter pore in 100 nm thick SiN membrane (interpreted as a solid-state membrane, claim 8) (paragraph [0173], lines 1-4). Morin et al. teach in Figures 3A-C example molecules demonstrating the binding between a target molecule and a fusion molecule can be detected when passing through a nanopore, since it has a different current profile (interpreted as unique impedance signatures) compared to that of the fusion molecule alone or the DNA alone consistent with current profiles through the pore (interpreted as comparing measured impedance values; and a unique impedance signature, claim 6) (paragraph [0034], lines 1-9; and Figure 3).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of increasing the efficiency of target molecule detection as exemplified by Morin et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of detecting and identifying target nucleic acid sequences, wherein the sequence and/or length of the at least one nucleic acid sequence is indicative of the origin of the product as disclosed by Owen to include the detection of fusion molecules by nanopore technology as taught by Morin et al. with a reasonable expectation of success in producing electrical current profiles of molecularly tagged target nucleic acids; in identifying molecularly tagged nucleic acids, such that products and/or product information can be traced; and/or using multiplex detection to efficiently quantify and/or identify nucleic acid sequence tags on target molecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 1, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Owen does not teach methods for reading/decoding of known or sequences nucleic acid sequences to obtain digital information stored therein including performing a matching operation; or using the matching/scoring methods as claimed for decoding digital information (Applicant Remarks, pg. 11, entire page; and pg. 12, first partial paragraph).
Regarding (a), the Examiner notes that instant calm 1 is very broadly recited, such that no specific digital information that is stored and/or decoded; nucleic acid sequences; symbols of any length L; string of symbols; symbol values; symbol positions; pool of identifier nucleic acid molecules, method of obtaining a pool, method of reading, candidate identifier nucleic acids; method of performing a matching operation; method of identifying, method of assigning a score, scores, method of selecting, and/or decoding are recited in instant claim 1. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, MPEP 2112.01(I) indicates that: 
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Furthermore, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Owen does not teach methods for reading/decoding of known or sequenced nucleic acid sequences to obtain digital information stored therein, is not persuasive. As an initial matter, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). It is noted that instant claim 1 recites the term “a method for decoding digital information” in the preamble of the claim 1, and that instant claim 1 does not recite “decoding” or “decoding digital information stored therein” in the body of the claim and, thus, the term “decoding digital information” is not given patentable weight. Additionally, Applicant’s assertion that Owen does not teach using the matching/scoring methods including performing a matching operation as recited, and assigning a score, is not persuasive. Owen teaches:
(i)	the write process for DNA storage maps digital data into DNA nucleotide sequences, synthesizes the corresponding DNA molecules, and stores them away, such that reading the data involves sequencing the DNA molecules and decoding the information back to the original digital data (interpreted as storing and decoding digital information stored in nucleic acid sequences; and interpreting mapping as identifying and decoding, such that the identifier nucleic acid sequence comprises a component sequence that corresponds to the read sequence);
(ii)	that the identity of the target nucleic acid sequences is determined by sequencing the amplicons from the amplification reaction and verifying the presence of an amplicon that has the same sequence as the target sequence including by nanopore sequencing, wherein the two or more amplicons can be identified by sequencing and/or by size (interpreted as performing a matching operation; identifying a candidate nucleic acid sequence comprising a component that exactly matches the read sequence; and assigning a score representative of the degree of matching); 
	(iii)	that samples were prepared and sequenced according to the ID, 96 PCR barcoding protocol for amplicons, such that in all UniKey-Tag 1 experiments, sequencing was carried out using flow cells, and samples were decoded with the Needleman-Wunsch algorithm modified for semi-global sequence alignment, wherein the Needleman-Wunsch algorithm compares the optimal alignment A between two sequences X and Y, wherein the algorithm assigns a score for each character comparison and a match is given a score of , a mismatch a , and an indel , wherein to find the optimal alignment, the highest score is selected as evidenced by Erciyes (interpreting the Needleman-Wunsch algorithm as encompassing assigning a score to each set of candidate identifier nucleic acid sequences, wherein the score is representative of how similar the sequences are to the identifier nucleic acid molecule; and selecting a candidate identifier nucleic acid based on scores); and
(iv)	that the results of the ammunition tracing experiments are shown in Figures 19A-E, wherein Fig. 19A shows the frequency that the expected DNA trace was detected and (E) shows the probability of correct identification as a function of record rank including predictive non-linear regression (NLR) modes for aggregated case, entry and bullet samples, wherein rank 1 (R1) value, for example, is the confidence that the highest ranked record, in a sample where multiple records are detected, correctly identifies the ammunition used in that particular trial, such that rank 1 (R1) record correctly identified the ammunition cartridge used in a particular trial on 97% and 100% for the 9 mm and .207 caliber firearms respectively (interpreted as performing a matching operation; identifying a set of candidate identifier nucleic acid sequences that approximates or exactly matches a read sequence; assigning a score representative of the degree of matching between the respective sequence of the candidate identifier nucleic acid sequences and the read sequence; and assigning a score representative of the degree of matching the respective sequence of the set of candidate identifiers and the read sequence).
Thus, Owen et al., and the combined references of Owen et al. and Morin et al., clearly teach all of the limitations of the claims.


New Objections/Rejections
Claim Objection
	Claim 12 is objected to because of the following informalities: Claim 12 recites an abbreviation such as “mV” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Conclusion
Claims 1-6, 8, 9, 12, 29 and 93 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639